Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 09/07/2021 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 and subsequent dependent claims 2-4 and 6-10 recite a method but do not claim a tangible output or transformation of matter. The measurements taken and formulas performed represent abstract information which is manipulated as part of the method but produces no tangible result. The examiner notes that the step of controlling a filling operation based on the formulas and measurements is made explicit only in claim 5 and is found in claim 1 only as part of a statement of intended use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,347,614 (Mathison).
In Re claim 1 Mathison discloses a method of improving hydrogen refueling of a compressed gas tank, the method comprising: determining one or more test parameters (temperature and fill pressure are used as parameters during the test fills described in columns 18-20); identifying one or more margins associated with one or more test fills of a fuel tank (margin described in Column 13, lines 10-13); each test fill of the one or more test fills corresponding to a respective test parameter of the one or more test parameters (Column 19 lines 11-22 Pressure and Temperature described); and determining a proposed theta value based on the one or more test parameters and the one or more margins (Constants of filling equations used by the MC method are described in Column 19, lines 41-52)3, the proposed theta value determined for controlling one or more fuel deliveries to the fuel tank (Column 21 lines 1-18).
In Re claim 2 Mathison discloses the step of performing one or more test fills using the one or more test parameters (temperature used in test fill, Column 19, lines 10-22).
In Re claim 3 Mathison discloses the step of identifying one or more thermodynamic parameters associated with the one or more test fills; and comparing the one or more thermodynamic parameters with one or more target parameters associated with the fuel tank (Fill Time in Column 19, lines 1-10, Temperature in Column 19, lines 29-36).
In Re claim 4 Mathison discloses test fills using multiple test parameters (Fill Time in Column 19, lines 1-10, Temperature in Column 19, lines 29-36).
In Re claim 5 Mathison discloses performing a test fill using the proposed theta value (Column 21 lines 1-18).
In Re claim 10 Mathison discloses the proposed theta value determining a fill time for a fuel tank (Column 19, lines 1-10).
Allowable Subject Matter
Claims 6-10 are not currently rejected over prior art. Amendment of the claims to overcome the rejection under 35 U.S.C. 101 may necessitate a prior art based rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2015/0308621 and US PGPub 2015/0184804 each disclose a tank filling control method which takes into account a safety margin for a fill parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753